                      IN THE UNITED STATES DISTRICT COURT
                  FOR THE MIDDLE DISTRICT OF NORTH CAROLINA


PACKRITE, LLC,                                     )
                                                   )
                         Plaintiff,                )
                                                   )
        v.                                         )                1:17CV1019
                                                   )
GRAPHIC PACKAGING                                  )
INTERNATIONAL, LLC,                                )
                                                   )
                         Defendant.                )


                                                  ORDER

        The Recommendation of the United States Magistrate Judge was filed with the Court

in accordance with 28 U.S.C. § 636(b) and, on December 4, 2020, was served on the parties in

this action. (ECF Nos. 116, 117.) Plaintiff filed objections to the Magistrate Judge’s

Recommendation. (See ECF No. 122.) The Court has appropriately reviewed the Magistrate

Judge’s Recommendation and has made a de novo determination in accord with the Magistrate

Judge’s Recommendation.1               The Court therefore adopts the Magistrate Judge’s

Recommendation.

        IT IS THEREFORE ORDERED that, on or before January 20, 2021, Plaintiff and its

counsel show cause in writing why the Court (1) should not “determine[] that [Federal] Rule

[of Civil Procedure] 11(b) has been violated,” Fed. R. Civ. P. 11(c)(1), and (2) should not

“impose an appropriate sanction on [Plaintiff’s] attorney, [his] law firm, [and/]or [Plaintiff],”


1 The objections involve matters that might impact the decision about whether to impose sanctions or what
level of sanctions to impose, but not that would warrant relieving counsel of the preliminary obligation to show
cause why the Court should not impose sanctions.


                                                       1

       Case 1:17-cv-01019-LCB-LPA Document 123 Filed 01/06/21 Page 1 of 2
id., because Plaintiff (through its counsel) filed the Memorandum in Support asserting that (A)

Defendant “permanently erased all files stored in the email folders belong [sic] to []

Richkowski”, (ECF No. 98 at 4 (emphasis added)), (B) “the email folders of . . . Richkowski

have been entirely lost” (id. at 10 (emphasis added)), (C) “Defendant caused the wholesale

deletion of the email folders of . . . Richkowski” (id. at 11 (emphasis added)), and (D) “all of

the contents within the email folders of . . . Richkowski had been entirely . . . deleted” (id. at

12-13 (emphasis added)), when the record reflects Plaintiff (and its counsel) then possessed

proof that conclusively contradicted those assertions (see ECF No. 108 at 5-6 (citing ECF No.

108-1, ¶ 60, and ECF No. 108-4, ¶ 16)).

       IT IS FURTHER ORDERED that, on or before January 20, 2021, Plaintiff and its

counsel show cause in writing why the Court (1) should not “determine[] that [Federal] Rule

[of Civil Procedure] 11(b) has been violated,” Fed. R. Civ. P. 11(c)(1), and (2) should not

“impose an appropriate sanction on [Plaintiff’s] attorney, [his] law firm, [and/]or [Plaintiff],”

id., because Plaintiff (through its counsel) filed the Memorandum in Support asserting

(without citing any record support) that “[i]t is not unreasonable to suspect that the

termination of [] Berndt’s employment with Defendant may have been in some way related to

the pertinent facts of the present case”, (ECF No. 98 at 17), despite uncontested record

evidence that Berndt previously “specifically told [Plaintiff’s counsel] that [Berndt] resigned

from [Defendant] on good terms and that [he] left [its] employment due to [a] family medical

issue with [his] daughter”, (ECF No. 108-2, ¶ 20).

       This, the 6th day of January 2021.

                                             /s/ Loretta C. Biggs
                                             United States District Judge


                                                2

      Case 1:17-cv-01019-LCB-LPA Document 123 Filed 01/06/21 Page 2 of 2
